Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated February 2, 2009 To The Prospectus Dated April 28, 2008 For Variable Annuity Contracts Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Contracts issued in Florida are not subject to the changes to the death benefits and the Minimum Guaranteed Income Benefit (MGIB) rider reflected in the supplement dated December 31, 2008. FL Supplement  152704 02/02/09
